CAMPBELL, J.
(concurring specially). I think the policy here involved was still in force when the loss occurred and that formal proof of loss was waived. I am also of the view, under all the circumstances presented by the record in this case, that the evidence was sufficient to support the finding of the trial court, and that any errors relating to the admission of evidence were not prejudicial to the appellant, and upon those considerations I concur in the affirmance of the judgment appealed from.